The concrete question presented in this application for rehearing is: When a defendant is charged by affidavit with an offense of which the inferior court of Athens has jurisdiction and upon which a warrant has been issued returnable to said court, if at the trial the defendant appears and demands a jury trial, what is the procedure necessary to a continuation of the prosecution? By the act creating the inferior court of Athens (Acts 1920, p. 171) and in section 2 of said act, the court is given jurisdiction concurrent with the county court of all misdemeanors committed within the county. Section 4 of said act provides: "Said court shall conform to and be governed by the rules of practice, and procedure that are now or may hereafter be made applicable to justices of the peace in this State." In other words, the judge of said court is a justice of the peace with an enlarged jurisdiction, to be governed in the exercise thereof by the same rules and procedure as governs other justices of the peace. If it had been intended for the rules and procedure governing county courts to apply, the act would have said so. Jurisdiction is one thing and rules and procedure another. Under section 3854, Code 1923, a demand for a jury trial before a justice court ousts the jurisdiction of the justice and the defendant must be "required to enter into bond, with good sureties, conditioned for his appearance at the next session of the circuit court of the county to answer the charge." Pittman v. State, 18 Ala. App. 447, 93 So. 42.
In the circuit court, unless otherwise specifically provided by statute, the only process by which the prosecution can continue is by indictment by a grand jury. Streanger v. State,21 Ala. App. 600, 110 So. 595.
The trial court erred in placing defendant on trial without an indictment.
The application for rehearing is granted, the judgment of conviction is reversed, and the cause is remanded.
RICE, J., dissents.